Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 1 of 7
Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 2 of 7
Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 3 of 7
Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 4 of 7
Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 5 of 7
Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 6 of 7




                             PaJA.�
                                     January 19, 2021
Case 1:20-cv-08176-PAE Document 39 Filed 01/19/21 Page 7 of 7
